Citation Nr: 0615900	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served in active duty from December 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part, denied service 
connection for left ear hearing loss and an increased 
(compensable) rating for right ear hearing loss. The veteran 
disagreed with both decisions. By an August 2005 rating 
decision, the RO found that the June 2004 rating decision 
contained clear and unmistakable error (CUE) with regard to 
the evaluation of hearing loss of the left ear, and assigned 
a 30 percent disability rating for bilateral hearing loss 
with a retroactive effective date of March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file shows that the appellant has 
submitted two requests for a Board hearing. Specifically, in 
November 2005, he submitted a VA Form 9 wherein he indicated 
that he wanted a hearing in Washington, DC, before a Member 
of the Board (i.e., Central Office Board hearing). 
Thereafter, he submitted another VA Form 9 in May 2006, 
wherein he indicated that he desired to attend a personal 
hearing at the RO before a Member of the Board (i.e., Travel 
Board hearing). There is no indication that the veteran has 
had such a hearing or that he has withdrawn this hearing 
request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO arrange 
such a hearing before adjudication of the claim. 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.702, 
20.703, 20.704 (2005). 

The RO should schedule the veteran for a 
Travel Board hearing as requested by the 
veteran in connection with his appeal. 
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

